                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     Case No.: 17-cv-60426-UU

ALEKSEJ GUBAREV, XBT HOLDING S.A.,
AND WEBZILLA, INC.,

      Plaintiffs,

vs.

BUZZFEED, INC. AND BEN SMITH,

  Defendants.
____________________________________/


DEFENDANTS’ MOTION IN LIMINE NO. 8 TO EXCLUDE EVIDENCE OF PUNITIVE
       DAMAGES AND INCORPORATED MEMORANDUM OF LAW
          Defendants BuzzFeed, Inc. and Ben Smith respectfully submit this motion in limine to
exclude all evidence of alleged punitive damages.
                                   PRELIMINARY STATEMENT
          Plaintiffs have stated an intent to introduce evidence at trial purporting to support a claim
for punitive damages. But both New York and Florida law make it extremely difficult for a
defamation plaintiff to assert a claim for punitive damages, requiring proof of both actual malice
as defined by the First Amendment (subjective knowledge of falsity, or serious doubts about the
truth of the statements at issue), and common-law malice (specific spite or ill-will towards the
plaintiff in particular). It is clear that Plaintiffs cannot establish either of these requirements
here, let alone both of them. Any evidence of punitive damages should therefore be excluded as
irrelevant.
                                             ARGUMENT
          In their Complaint, Plaintiffs announced their intention “to seek leave of court to seek
punitive damages under Florida Statute § 768.72,” Ex. 1 (Complaint) ¶ 51, and in their prayer for
relief, Plaintiffs stated that they “reserve the right to seek punitive damages against Defendants
in accordance with the facts and claims stated herein and established through discovery.” Id.,
Prayer for Relief ¶ 1.




4824-1505-4969v.4 0100812-000009
          Although Plaintiffs never sought to amend their Complaint following removal to add an
actual request for punitive damages, they nonetheless seek to introduce evidence at trial in
support of punitive damages.1 In particular, they have filed a report from damages expert Jeffrey
Anderson that purports to quantify the “benefit to Buzzfeed” from publishing the article and
Dossier. Ex. 2 (Anderson Report) at 12-14. They have identified a number of related documents
as expected or potential trial exhibits, see, e.g., Plaintiffs’ trial exhibits A10-A15, A17, A54,
A55, A56, E45-E49, E53,2 and also sought additional information about BuzzFeed’s financial
condition through discovery, which they may seek to use at trial. See, e.g., Ex. 3 (Plaintiffs’ First
RFP), Request Nos. 5-13, 53, 54; Ex. 4 (Plaintiffs’ Third RFP), Request Nos. 70-81.
          This Court should preclude Plaintiffs from introducing any evidence in support of, and
from seeking, punitive damages because they are clearly not entitled to such damages in this
case, meaning that any evidence related to them is irrelevant. See, e.g., Al-Amin v. Smith, 637
F.3d 1192 (11th Cir. 2011) (affirming grant of motion in limine precluding evidence of punitive
damages where plaintiff could not satisfy requirements for awarding them).
          Both New York and Florida courts tightly limit the availability of punitive damages in
defamation cases, regardless of whether the plaintiff is a public figure. In order to recover
punitive damages, both states require that a plaintiff prove that a defendant acted with both (a)
actual malice (subjective knowledge of falsity, or serious doubts about the accuracy of the
information at issue) and (b) “common-law” or “express” malice, which is defined as spite or ill
will towards the plaintiff. See, e.g., Prozeralik v. Capital Cities Commc’ns, Inc., 82 N.Y.2d 466,
480 (1993); Hunt v. Liberty Lobby, 720 F.2d 631, 650-51 & n.36 (11th Cir. 1983). The evidence
in this case, much of it coming from Plaintiffs themselves, all confirms that Plaintiffs cannot
establish either form of malice, and certainly not both, meaning that any evidence of punitive
damages is irrelevant.

1
  Fla. Stat. § 768.72(1), which requires that a plaintiff obtain permission of the court to assert a
claim for punitive damages, does not apply in federal court. Cohen v. Office Depot, Inc., 184
F.3d 1292, 1299 (11th Cir. 1999), vacated in part, 204 F.3d 1069 (11th Cir. 2000). A plaintiff
who wishes to seek punitive damages, however, must still move to amend his Complaint after
removal to add a request for punitive damages. See, e.g., Johnson v. R.J. Reynolds Tobacco Co.,
2013 WL 3892991, at *3 (M.D. Fla. July 26, 2013). Had Plaintiffs done so here, Defendants
could have argued that the punitive damages claim was insufficient and futile on that motion,
rather than having to do so by motion in limine.
2
    Plaintiffs identified these exhibits in Exhibit A to the Joint Pretrial Stipulation, Dkt. 237.

                                                     2
4824-1505-4969v.4 0100812-000009
         The parties have extensively briefed the question of actual malice in connection with
Defendants’ summary judgment motion, and there is no need to repeat those arguments here.
What matters is that, because there is no triable issue of actual malice, evidence of punitive
damages would be irrelevant even if the Court holds on the summary judgment motions that
Plaintiffs are private figures.
         Likewise, Plaintiffs plainly cannot establish common-law malice. New York and Florida
law have similarly demanding standards for this. Under New York law, a plaintiff may only
recover punitive damages if he or she establishes that “the speaker was solely motivated by a
desire to injure plaintiff,” and that “the animus was ‘the one and only cause for the publication.’”
Morsette v. “The Final Call”, 309 A.D.2d 249, 255 (N.Y. App. Div. 2003). Florida law requires
that the plaintiff “show that the ‘primary purpose’ in making an allegedly defamatory statement
was to ‘injure the plaintiff’ based on a defendant’s ‘ill will, hostility, or evil intention to
defame.’” Schiller v. Viacom, Inc., 2016 WL 9280239, at *12 (S.D. Fla. Apr. 4, 2016) (Ungaro,
J.).3 The defendant’s hostility or ill will must be “directed specifically at plaintiff.” Morsette,
309 A.D.2d at 254-55; see also Hunt, 720 F.2d at 650 (common-law malice “focuses on the
defendant’s feelings toward the plaintiff”). And it is clear that, unlike actual malice, a plaintiff
cannot establish common-law malice by proving that the defendant knew the statements at issue
were false. See, e.g., Prozeralik, 82 N.Y.2d at 479 (holding that “[a]ctual malice … is
insufficient by itself to justify an award of punitive damages, because that malice focuses on the
defendant’s state of mind in relation to the truth or falsity of the published information”);


3
  Because there is no evidence at all that Defendants acted out of ill will towards Plaintiffs, the
difference between New York’s “sole motivation” standard and Florida’s “primary motivation”
standard does not matter here. However, if the Court were to conclude that New York law leads
to a different result than Florida law, it should apply the law of New York – the place of the
conduct giving rise of this lawsuit – because punitive damages “are meant to punish
wrongdoers,” Grupo Televisa, S.A. v. Telemundo Commc’ns Grp. Inc., 485 F.3d 1233, 1242
(11th Cir. 2007), which means “[t]he State of domicile of plaintiff[s] has no interest in imposing
punitive damages.” Keene Corp. v. Ins. Co. of N. Am., 597 F. Supp. 934, 938-39 (D.D.C. 1984);
see, e.g., Krause v. Novartis Pharms. Corp., 926 F. Supp. 2d 1306, 1311 (N.D. Fla. 2013)
(noting that “courts that have applied the Restatement (Second) Choice of Laws analysis in
similar circumstances have chosen to apply the punitive damages law of the state in which the
tortfeasor’s alleged wrongful conduct occurred as having the most significant relationship”); see
also Restatement (Second) of Choice of Laws § 145 cmt. e (“[W]hen the primary purpose of the
tort rule involved is to deter or punish misconduct, the place where the conduct occurred has
peculiar significance.”).

                                                    3
4824-1505-4969v.4 0100812-000009
Schiller, 2016 WL 9280239, at *12 (holding that “[e]xpress malice ‘differs substantially’ from
actual malice in that it requires hostility and not just knowledge of falsity of allegedly
defamatory statements”). Nor does a lack of investigation establish common-law malice.
Thanasoulis v. Nat’l Ass’n of Specialty Foods Trade, Inc., 226 A.D.2d 227, 229 (N.Y. App. Div.
1996).
         Plaintiffs never even alleged in their Complaint that Defendants bore them any personal
hostility or ill will, much less that their publication of the Dossier was solely or even primarily
motivated by such feelings, and the vague claims they do plead – that Defendants had “actual
knowledge of the wrongfulness of their conduct” and a generic “conscious disregard or
indifference to the rights of the Plaintiffs,” Compl. ¶ 51 – do not measure up. See Carroll-
Brufsky v. E.W. Scripps Co., 2012 WL 1165334, at *2-3 (M.D. Fla. Apr. 9, 2012) (striking
punitive damages claim for failing to allege that the “defendant acted with malicious intent,” and
being “bereft of any specific acts on the part of Scripps that would justify a demand for punitive
damages under Florida law”); see also, e.g., Morsette, 309 A.D.2d at 254 (no common-law
malice “despite the callous indifference with which defendant doctored random photographs to
imply criminal conduct”); Crestview Hosp. Corp. v. Coastal Anesthesia, P.A., 203 So. 3d 978,
983 (Fla. 1st DCA 2016) (“That the Hospital Defendants said knowingly false things about
Dr. Ederer, or recklessly disregarded his rights, didn’t necessarily mean that they were motivated
by personal hostility against him.”).
         In fact, Plaintiffs’ own position on summary judgment establishes the lack of common-
law malice. Plaintiffs themselves claimed that Defendants published the Dossier for reasons that
have nothing to do with personal animus towards them – that BuzzFeed “considered the effect
publishing the Dossier would have on its website traffic, the benefits to Buzzfeed being first to
publish the Dossier, and that they didn’t want to get ‘scooped.’” Dkt. 234-2 (Plaintiffs’
Opposition to Defendants’ Statement of Undisputed Material Facts in Support of Motion for
Summary Judgment) ¶ 56. Plaintiffs’ assertion that Defendants had economic or competitive
motives is fatal to any claim of common-law malice. See, e.g., Schiller, 2016 WL 9280239, at
*13 (no common-law malice where plaintiff acknowledged “that Defendants acted to maximize
profits by, at worst, taking creative liberties with Plaintiff’s likeness to entertain customers and
‘get butts in the seat’”).




                                                  4
4824-1505-4969v.4 0100812-000009
         Moreover, there is simply no evidence that Defendants had a specific intent to harm
Plaintiffs, or bore them any ill will. Plaintiffs themselves essentially conceded this too in their
summary judgment papers, repeatedly emphasizing that Defendants did not even know who they
were when they received the Dossier. Dkt. 211 (Plaintiffs’ Motion for Partial Summary
Judgment) at 8; Dkt. 211-1 (Statement of Undisputed Material Facts) ¶¶ 42-43; Dkt. 238-1
(Reply in Support of Motion for Partial Summary Judgment) at 3-4; see, e.g., Morsette, 309
A.D.2d at 255 (no common-law malice where evidence indicated “that the editor did not know
plaintiff, or anything about her, when final approval was given to publish the altered
photographs”); Collier Cty. Publ’g Co. v. Chapman, 318 So. 2d 492, 495 (Fla. 2d DCA 1975)
(no common-law malice where “[t]here were no bad feelings between the parties in the instant
case prior to the incident in question”). And everything Defendants did in publishing the Dossier
belies any suggestion that they did so for the express and particular purpose of harming
Plaintiffs. If Defendants really did all of this just because of a secret (and heretofore-
undiscovered) animus towards a man halfway around the world none of them had ever met, and
two of his companies they had never heard of, one would not have expected them to spend two
weeks conducting an international investigation of the Dossier before publication; to hold off on
publishing the Dossier until CNN reported that it had come to play a role in official activity; to
publish all 35 pages of the document even though Plaintiffs only appear on the last page; and to
accompany the Dossier with an article letting readers know that the allegations in the Dossier
were unverified and contained clear errors.
         There is therefore no basis on which a jury could award punitive damages here, and
evidence relevant only to that claim should be excluded.
                                              CONCLUSION
         For all these reasons, Defendants request that the Court exclude evidence relevant only to
punitive damages.


Dated: October 29, 2018                  Respectfully submitted,

                                         /s/ Katherine M. Bolger
                                         Katherine M. Bolger
                                         Nathan Siegel
                                         Adam Lazier
                                         Alison Schary


                                                  5
4824-1505-4969v.4 0100812-000009
                                   Davis Wright Tremaine LLP
                                   1251 Avenue of the Americas, 21st Floor
                                   New York, New York 10020
                                   katebolger@dwt.com
                                   nathansiegel@dwt.com
                                   adamlazier@dwt.com
                                   alisonschary@dwt.com

                                   /s/ Roy Black
                                   Roy Black
                                   Jared Lopez
                                   Black, Srebnick, Kornspan & Stumpf, P.A.
                                   201 So. Biscayne Boulevard
                                   Miami, Florida 33131
                                   rblack@royblack.com
                                   jlopez@royblack.com

                                   Attorneys for Defendants




                                           6
4824-1505-4969v.4 0100812-000009
                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing, together with its exhibits,
will be served electronically by email on all counsel or parties of record on the service list below
this 29th day of October, 2018.



                                                By: /s/ Adam Lazier
                                                        Adam Lazier




                                           SERVICE LIST

         Matthew Shayefar
         Valentin D. Gurvits
         BOSTON LAW GROUP, PC
         825 Beacon Street, Suite 20
         Newton Centre, Massachusetts 02459
         Telephone: 617-928-1806
         Facsimile: 617-928-1802
         matt@bostonlawgroup.com
         vgurvits@bostonlawgroup.com

         Evan Fray-Witzer
         CIAMPA FRAY-WITZER, LLP
         20 Park Plaza, Suite 505
         Boston, Massachusetts 02116
         Telephone: 617-426-000
         Facsimile: 617-423-4855
         Evan@CFWLegal.com

         Brady J. Cobb
         Dylan Fulop
         COBB EDDY, PLLC
         642 Northeast Third Avenue
         Fort Lauderdale, Florida 33304
         Telephone: 954-527-4111
         Facsimile: 954-900-5507
         bcobb@cobbeddy.com
         dfulop@cobbeddy.com




                                                   7
4824-1505-4969v.4 0100812-000009
